Citation Nr: 1526019	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  10-41 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and/or coronary artery disease (CAD).

2.  Entitlement to service connection for an eye disability, to include glaucoma and/or diabetic retinopathy as secondary to diabetes mellitus.

3.  Entitlement to service connection for a pulmonary disability, to include chronic bronchitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to June 1970.

This appeal is before the Board of Veterans' Appeals (Board) from November 2009 and April 2011 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified during a Board hearing in Houston, Texas, before the undersigned Veterans Law Judge.  A transcript is included in the VBMS electronic claims file.

The Veteran's appeal originally included the issues of entitlement to increased ratings for bilateral cataracts and peripheral neuropathy in the anterior crural nerve of each lower extremity, in the sciatic nerve of each lower extremity, and of the musculospiral/radial nerve in each upper extremity.  The Veteran withdrew these appeals in writing in May 2014, prior to certification to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hypertension was neither incurred in nor related to service, is not related to CAD, but was aggravated by diabetes mellitus.

2.  Glaucoma is not related to diabetes mellitus or service, but diabetic retinopathy is related to diabetes mellitus.

3.  A pulmonary disability was neither incurred in nor related to service.  


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to diabetes mellitus and/or CAD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for a pulmonary disability, to include chronic bronchitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated June 2009 and September 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his hypertension and eye conditions in July 2009 and April 2014.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to his claim for a pulmonary disability, the Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that there is no indication than any pulmonary disability is associated with service, and VA therefore has no duty to provide a medical examination.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).  This provision does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

The Veteran claims service connection for hypertension.  In his May 2009 claim, he characterized his hypertension as secondary to his diabetes mellitus.  At his March 2015 hearing, he characterized his hypertension as secondary to CAD.  At no time has the Veteran claimed direct service connection for hypertension.

Service treatment records do not reflect any symptoms of or treatment for hypertension.

Private treatment records include a January 2001 cardiology consultation in which the Veteran was diagnosed with poorly controlled hypertension.

The Veteran underwent a VA examination for his diabetes mellitus in October 2006.  The examiner found no hypertension caused by diabetes mellitus, and further found that no non-diabetic conditions were aggravated by diabetes.  Specifically, the examiner stated that there was no evidence that the Veteran's hypertension and coronary bypass history were aggravated by his diabetes mellitus.

VA treatment records include a March 2007 intake record in which the Veteran was diagnosed with primary hypertension.

Private treatment records show that the Veteran's cardiologist in April 2007 characterized his condition as 11 years status post coronary bypass grafting with hypertension, hyperlipidemia, remote tobacco abuse and abnormal EKG.

The Veteran underwent another VA examination for his diabetes mellitus in July 2007.  The examiner diagnosed the Veteran with hypertension and atherosclerosis, and found that as a peripheral arterial disease with onset in 1994 it was not a complication of diabetes, and furthermore found no hypertensive heart disease.  The examiner, however, stated that the Veteran's hypertension was aggravated by his diabetes mellitus.  Specifically, the examiner stated that the Veteran's diabetic hyperglycemia leads to oxidative stress, vasoconstriction, and inflammation, which in turn aggravate atherosclerosis, hypertension, and CAD.

The Veteran underwent a VA examination for his hypertension in July 2009.  The Veteran reported that his hypertension was first diagnosed in 1995.  The examiner noted that diabetes was diagnosed more than 7 years later and based on this rationale opined that hypertension was not due to diabetes mellitus.  The examiner further diagnosed the Veteran with hypertensive heart disease.  

VA treatment records include a December 2013 cardiology consultation, in which the Veteran was counselled that his current hypertension is controlled.  He was advised to reduce his weight and reduce his sodium, fat, and cholesterol intake.  

The Veteran underwent another VA examination for his hypertension in April 2014.  The examiner noted that the Veteran was first diagnosed with hypertension in 1994.  The examiner opined that the Veteran's hypertension does not appear to have been caused or aggravated by his diabetes.  The examiner based this opinion on the rationale that the Veteran was diagnosed with hypertension many years before he was diagnosed with diabetes, and the hypertension appears to be well controlled with medications.

The Veteran supplied a May 2014 statement from his private treating cardiologist, who stated that the Veteran suffers from hypertensive heart disease.

Private treatment records reflect that in June 2014, while the Veteran was having his prostate examined, his urologist counselled him on his high blood pressure reading.

At his March 2015 hearing, the Veteran stated that he believed that his hypertension was the result of his coronary artery disease.

The Board finds that the evidence weighs against a finding that the Veteran's hypertension was caused by his diabetes mellitus or CAD.  The Board finds highly probative the opinion of the Veteran's VA examiners, all of whom note that the Veteran's hypertension manifested more than a decade before he was diagnosed with diabetes.  Furthermore, although the Veteran has been diagnosed with hypertensive heart disease, there is no indication in the record that the Veteran's CAD has caused his hypertension.  If anything, the Veteran's doctors advise that he control his hypertension to prevent it from aggravating his CAD.

The Board finds, however, that the July 2007 VA examination report contains sufficient evidence that the Veteran's diabetes mellitus has aggravated his hypertension.  The Board finds the examiner's opinion probative, as it is based on a fully explained rationale that described the mechanism of causation.  The Board recognizes that the April 2014 examiner opined that the Veteran's diabetes mellitus did not aggravate his hypertension because his hypertension is controlled by medication.  The Board does not find this opinion probative.  The opinion seems to rest entirely on the Veteran's current controlled hypertension, and ignores medical records in which the Veteran has been counselled on how to further control his hypertension.  

For these reasons, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for hypertension is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.

Glaucoma and Diabetic Retinopathy

The Veteran claimed service connection for glaucoma secondary to diabetes mellitus in a July 2008 claim.  At his March 2015 hearing, the Veteran broadened that claim to include service connection for diabetic retinopathy, secondary to diabetes mellitus.

Service treatment records do not reflect any symptoms of or treatment for any ocular condition.

Private treatment records include records of treatment for glaucoma dated from April 1999 to October 2004.  The April 1999 treatment record reflects that the Veteran was diagnosed two years prior.

The Veteran underwent a VA examination for his diabetes mellitus in October 2006.  On physical examination the examiner did not find any conditions of the eyes related to diabetes mellitus.

The Veteran underwent another VA examination for his diabetes mellitus and associated eye conditions in July 2007.  On physical examination the examiner found cataracts in both eyes, but explicitly found no diabetic retinopathy in either eye.  Furthermore, the examiner noted the Veteran's history of glaucoma, but found no direct evidence of current glaucoma.

The Veteran underwent a VA examination of his eyes in July 2009.  The Veteran reported glaucoma diagnosed in 1995 or 1996.  The Veteran's file and records were not available for review by the examiner.  The examiner diagnosed no current diabetic retinopathy.

The Veteran underwent another VA examination of his eyes in April 2014.  The examiner noted that the Veteran has a history of glaucoma since 1995, but did not develop diabetes until 2006.  On physical examination, the examiner diagnosed the Veteran with bilateral cataracts, dry eyes, and mild chronic open-angle glaucoma requiring medication.  The examiner did not diagnose any retinopathy.  The examiner opined that the glaucoma is less likely than not related to diabetes mellitus, based on the rationale that chronic open-angle glaucoma is not typically associated with diabetes mellitus.  The examiner further opined that dry eyes are not related to diabetes mellitus.  Finally, the examiner opined that diabetes does not seem to have aggravated the glaucoma.  The examiner based this opinion on the rationale that the Veteran has a history of glaucoma and his prescribed glaucoma medication, but there was no objective or direct evidence of glaucoma on the examination.

Private treatment records reflect that in February 2015, the Veteran was diagnosed with non-proliferative diabetic retinopathy.

The Board finds probative the opinions of the VA examiners that the Veteran's glaucoma is neither caused nor aggravated by his diabetes mellitus.  The opinions are supported by rationales based on the lack of established relationship between the two conditions, the fact that the glaucoma's date of onset is about a decade before the onset of diabetes, and the fact that the Veteran's glaucoma history has largely been controlled since before the onset of diabetes.  The Board therefore finds that there is no evidence that the Veteran's glaucoma is related to the Veteran's diabetes mellitus.

The Board, however, finds that with the Veteran's recent diagnosis of diabetic retinopathy, there is sufficient evidence to connect that recently onset condition with the Veteran's diabetes mellitus.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's recently diagnosed diabetic retinopathy is caused by his diabetes mellitus, and service connection for diabetic retinopathy is granted.

Pulmonary Disability

The Veteran claimed service connection for chronic bronchitis in a September 2010 claim.  Medical evidence shows that the Veteran has been diagnosed with acute bronchitis, acute pneumonia, and chronic obstructive pulmonary disorder (COPD). 

Service treatment records do not reflect any symptoms of or treatment for any pulmonary condition.

The Veteran underwent a VA examination for his diabetes mellitus in October 2006.  On physical examination the examiner did not find any conditions of the lungs related to diabetes mellitus.

The Veteran underwent another VA examination for his diabetes mellitus in July 2007.  On physical examination the examiner did not find any conditions of the lungs related to diabetes mellitus.

Private treatment records include a July 2007 chest x-ray finding hyperinflated lungs and an apparent granuloma is seen at the left mid lung.  The radiologist diagnosed the Veteran with COPD with evidence of prior coronary artery bypass surgery. 

Private treatment records show that the Veteran was diagnosed with and treated for acute exacerbation of COPD secondary to pneumonia in May 2010.  Treatment records and multiple x-rays reflect that the condition resolved.  His physician attributed his mild COPD diagnosis to his history of smoking tobacco.  A follow-up chest x-ray in August 2010 showed no significant interval change.

Private treatment records show that the Veteran was treated for bronchitis in April 2013.

At his March 2015 hearing, the Veteran stated that his lung issues began in 2004 or 2005.  He stated that he believed that his chronic bronchitis was the result of his in-service exposure to Agent Orange.  He did not provide any basis for his belief that his condition was caused by Agent Orange, and he stated that no doctor had told him that his condition was the result of such exposure.

The Board finds no indication in the record that a pulmonary condition suffered by the Veteran is related to service.  The Veteran's service treatment records do not make any reference to any pulmonary disorders or treatments, and to the extent that his medical records support an etiology, the condition is linked to his history of tobacco use, which precludes the possibility of service connection.  The Board recognizes that the Veteran attributes his condition to exposure to herbicides, but the Veteran has provided no basis for this opinion.  There is no medical evidence in the record attributing his condition to herbicides, and the Veteran's diagnoses are not conditions for which presumptive service connection is available based on exposure to herbicides under 38 C.F.R. § 3.309(e).  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran suffers from a pulmonary condition related to service, and service connection must therefore be denied.


ORDER

Service connection for hypertension as aggravated by diabetes mellitus is granted.

Service connection for diabetic retinopathy, to include as secondary to diabetes mellitus, is granted.

Service connection for a pulmonary disability, to include chronic bronchitis, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


